DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/20/2021 and 01/17/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 17 recites the limitation "the plurality of LAT sub-maps" in line 2. Claim 17 is currently dependent on claim 11. Claim 11 fails to disclose a plurality of LAT sub-maps. However, claim 12 does disclose a plurality of LAT sub-maps. There is 
Claim 18 recites the limitation "the plurality of LAT sub-maps" in line 1. Claim 18 is currently dependent on claim 11. Claim 11 fails to disclose a plurality of LAT sub-maps. However, claim 12 does disclose a plurality of LAT sub-maps. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner takes the stand that claim 18 is actually dependent on claim 12.
Claim 19 is dependent on claim 17. Claim 17 is currently rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Therefore, due to its dependency, claim 19 is also rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 6, 8-10, 12-14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over AFONSO et al. (2013/0274582 A1).

RE claim 1, Afonso a system/method for measuring, classifying, analyzing, and mapping spatial EP patterns within a body. The method/system comprises:
(a)
computing an LAT range for the plurality of electrophysiology data points;

With reference to Fig. 1, Afonso teaches each electrode (30) is configured to both acquire EP data corresponding to the tissue (12), and to produce signals indicative of its 3D position (i.e., positioning data) [0043, 0070]. Afonso further teaches certain metrics based on EP data are well known such as LAT [0105]. The collected data would have an implied range based on either the length of time of collection of data, or the EP data, i.e., it’s minimum and maximum.
(b)
splitting the LAT range into at least a first LAT sub-range and a second LAT sub-range;

Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. It would have been obvious before the effective filing date of the claimed invention that by configuring sub-range values to a certain color, the whole range is split into groupings in order to define which values belong with a certain color.
(c)
defining at least a first subset of the plurality of electrophysiology data points falling within the first LAT sub-range and a second subset of the plurality of electrophysiology data points falling within the second LAT sub-range; and

Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Each sub-range of values coincides with the claimed first and second subsets.
(d)
generating at least a first LAT sub-map of the first subset of the plurality of electrophysiology data points using a first mapping sub-convention and a second LAT sub-map of the second subset of the plurality of electrophysiology data points using a second mapping sub-convention.

Afonso teaches the ECU (100) may be configured to construct a geometrical anatomical model (120) of the tissue (12) for display on the display device (102) via GUI (122) [Fig. 7, 0079]. The model (120) can be displayed in 2D or 3D [0079]. HD surface maps representing activation patterns from the tissue (12) can be determined [0084]. This can be done by color coding where the ECU (100) may be configured with a color scheme that considers the range of resultant values from a computed metric. Depending on the range of computed metric values, the ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white) [0103]. As shown in Fig. 9, the dynamic AAT map may be color coded with a legend (156) to 


RE claim 2, Afonso teaches wherein the first mapping sub-convention is continuous with the second mapping sub-convention.
Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. As shown in Fig. 9, the dynamic AAT map in FIG. 9 may be color coded with a legend (156) to indicate the times elapsed from activation, with each color region (158) corresponding to a first mapping sub-convention is continuous with the second sub-mapping).

RE claim 3, Afonso teaches wherein the first mapping sub-convention comprises a first color spectrum and the second mapping sub-convention comprises a second color spectrum.
Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. It would have been obvious before the effective filing date of the claimed invention to provide different color spectrums to different sub-ranges so that the user can decipher the different values easily. Afonso teaches the color scheme could help highlight the range of values across the map, whether from one metric or numerous metrics [0103].

RE claim 6, Afonso teaches linear transformation [0142]. Furthermore, as shown in Fig. 9, the data values displayed within pane (164) show a liner scale for both axis. As further concluded in the rationale of claim 1, the data values can be divided into sub-ranges. Thus, with the sub-ranges being displayed along the graph of pane (164), the values are also linearly scaled (said wherein the first mapping sub-convention is linearly scaled to the first LAT sub-range and the second mapping sub-convention is linearly scaled to the second LAT sub-range).

RE claim 8, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Therefore, since the user can define the range, it would have been obvious before the effective filing date of the claimed invention for the user to select a sub-range that covers less than 50% and another sub-range that covers more than 50% of the LAT range for their own analysis reasons (said first LAT sub-range covers less than 50% and the second sub-range covers more than 50%).

RE claim 9, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Therefore, since the user can define the range, it would have been obvious before the effective filing date of the claimed invention for the user to select a sub-range that covers less than 5% and another sub-range that covers more than 95% of the LAT range for their own analysis reasons (said first LAT sub-range covers 5% and the second sub-range covers 95%).


RE claim 10, Afonso teaches 
(a)
collecting an additional electrophysiology data point; and 

The ECU (100) may be configured to continuously acquire position coordinates of the electrodes (30), especially when the electrodes (30) are measuring EP data [0083].
(b)
repeating, including the additional electrophysiology data point in the plurality of electrophysiology data points, the steps of

Based on the position(s) of the sensor(s) and either the computed metric or the measured data, the system may then generate a map for display. After computing these and other metrics, derivations, and combinations thereof, the system may generate spatial maps of these metrics. In some embodiments, these maps may be superimposed onto a geometrical anatomical model representing the tissue. These spatial maps may be configured to be updated with each successive heartbeat, at the discretion of the user, or continuously [0014].

(i.)
computing an LAT range for the plurality of electrophysiology data points;


With reference to Fig. 1, Afonso teaches each electrode (30) is configured to both acquire EP data corresponding to the tissue (12), and to produce signals indicative of its 3D position (i.e., positioning data) [0043, 0070]. Afonso further teaches certain metrics based on EP data are well known such as LAT [0105]. The collected data would have an implied range 

(ii)
splitting the LAT range into at least a first LAT sub-range and a second LAT sub-range;


Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. It would have been obvious before the effective filing date of the claimed invention that by configuring sub-range values to a certain color, the whole range is split into groupings in order to define which values belong with a certain color.

(iii)
defining at least a first subset of the plurality of electrophysiology data points falling within the first LAT sub-range and a second subset of the plurality of electrophysiology data points falling within the second LAT sub-range; and


Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Each sub-range of values coincides with the claimed first and second subsets.

(iv)
generating at least a first LAT sub-map of the first subset of the plurality of electrophysiology data points using a first mapping sub-convention and a second LAT sub-map of the second subset of the plurality of electrophysiology data points using a second mapping sub-convention.


Afonso teaches the ECU (100) may be configured to construct a geometrical anatomical model (120) of the tissue (12) for display on the display device (102) via GUI (122) [Fig. 7, 0079]. The model (120) can be displayed in 2D or 3D [0079]. HD surface maps representing activation patterns from the tissue (12) can be determined [0084]. This can be done by color coding where the ECU (100) may be configured with a color scheme that considers the range of resultant values from a computed metric. Depending on the range of computed metric values, the ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white) [0103]. As shown in Fig. 9, the dynamic AAT map may be color coded with a legend (156) to indicate the times elapsed from activation, with each color region (158) corresponding to a different range of times [0110]. Afonso teaches the color scheme could help highlight the range of values across the map, whether from one metric or numerous metrics. Moreover, color coding portions of the HD surface map may communicate spatial variation of specific properties. Some of these specific properties may include, for example, the resultant values of the metrics described, raw EP data, etc. Yet further, color coded maps may be continuously updated such that the maps are dynamic and based on recently or the most-recently measured EP data or derivations thereof [0103]. The claim limitations recite “at least a first subset … and a 


RE claim 12, Afonso a system/method for measuring, classifying, analyzing, and mapping spatial EP patterns within a body. The method/system comprises:
(a)
receiving an LAT map for at least a portion of a heart, wherein the LAT map is associated with a mapping convention;

With reference to Fig. 1, Afonso teaches each electrode (30) is configured to both acquire EP data corresponding to the tissue (12), and to produce signals indicative of its 3D position (i.e., positioning data) [0043, 0070]. Afonso further teaches certain metrics based on EP data are well known such as LAT [0105]. As shown in Fig. 7, GUI (122) may display the geometrical anatomical model (said heart) (120) [0079] along with a variety of information, such as EP data, metric values based on EP data, HD surface maps, and HD composite surface maps [0079]. HD surface maps may reflect differences in the values or properties being represented at different locations on the map [0103]. This can be reflected by color coding [0103]. For example, the ECU (100) may be configured with a color scheme that considers the range of resultant values from a computed metric. Depending on the range of computed metric values, mapping convention) [0103]. As shown in Figs. 9, 14a-b, the HD surface maps are displayed on an anatomical model (120) [0157-0158]. Furthermore, Afonso teaches obtaining data from heart tissue (said at least a portion of the heart) [0039].
(b)
computing an LAT range for the LAT map;

With reference to Fig. 1, Afonso teaches each electrode (30) is configured to both acquire EP data corresponding to the tissue (12), and to produce signals indicative of its 3D position (i.e., positioning data) [0043, 0070]. Afonso further teaches certain metrics based on EP data are well known such as LAT [0105]. The collected data would have an implied range based on either the length of time of collection of data, or the EP data, i.e., it’s minimum and maximum.
(c)
splitting the LAT range into a plurality of LAT sub-ranges; and

Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. It would have been obvious before the effective filing date of the claimed invention that by configuring sub-range values to a certain color, the whole range is split into groupings in order to define which values belong with a certain color.
(d)
splitting the LAT map into a plurality of LAT sub-maps, wherein a number of LAT sub-maps corresponds to a number of LAT sub-ranges

Afonso teaches displaying HD surface maps on the anatomical (120) [0157-0158]. As discussed in claim 1(c) the sub-ranges are displayed in a certain color [0103]. Therefore, the different colors displayed correlates to the claimed LAT sub-maps.
(e)
wherein each LAT sub-map of the plurality of LAT sub-maps is associated with a respective mapping sub-convention of a plurality of mapping sub-convention.

Afonso teaches the ECU (100) may be configured to construct a geometrical anatomical model (120) of the tissue (12) for display on the display device (102) via GUI (122) [Fig. 7, 0079]. The model (120) can be displayed in 2D or 3D [0079]. HD surface maps representing activation patterns from the tissue (12) can be determined [0084]. This can be done by color coding where the ECU (100) may be configured with a color scheme that considers the range of resultant values from a computed metric. Depending on the range of computed metric values, the ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white) [0103]. As shown in Fig. 9, the dynamic AAT map may be color coded with a legend (156) to indicate the times elapsed from activation, with each color region (158) corresponding to a different range of times [0110]. Afonso teaches the color scheme could help highlight the range of values across the map, whether from one metric or numerous metrics. Moreover, color coding portions of the HD 


RE claim 13, Afonso teaches wherein the plurality of mapping sub-conventions are continuous and collectively comprise the mapping convention.
Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. As shown in Fig. 9, the dynamic AAT map in FIG. 9 may be color coded with a legend (156) to indicate the times elapsed from activation, with each color region (158) corresponding to a different range of times [0111]. Thus, with each sub-region being defined by a color, it can be seen via the legend (156) that the colors gradually blend into the next, to provide the scale from dark to light (such as purple to white). With this observation, it would have been obvious before the effective filing date of the claimed invention that the sub-ranges are continuous (said mapping sub-conventions are continuous and collectively comprise the mapping convention).

RE claim 14, Afonso teaches wherein the mapping convention comprises a second color spectrum.


RE claim 20, claim 20 recites similar limitations as claim 12 but in system form. Therefore, the same rationale used for claim 12 is applied. Furthermore, Afonso teaches a system for carrying out the method disclosed in claim 12. See Fig. 1 [0039, 0080].

Claims 4, 5, 11, 15-19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over AFONSO et al. (2013/0274582 A1) in view of OLSON (2015/0228254 A1).

RE claim 4, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. However Afonso is silent to assigning a grayscale to each value or sub-range of values. 
	Olson teaches generating an anatomical map that includes biological attributes superimposed upon a geometric model of the anatomical region. With reference to Fig. comprises grayscale range) on the anatomical map [0063]. As shown in Fig. 6, an anatomical map can simultaneously display two (or more) biological attributes by blending overlapping maps [0066]. 
	It would have been obvious before the effective filing date of the claimed invention to further include assigning grayscale values to the sub-ranges of Afonso, as taught by Olson. It would have been beneficial for the invention of Afonso to be able to assign the sub-ranges with grayscale values as another means of deciphering the values on the anatomical map. Using the grayscale values requires less information for each pixel, therefore using less resources. A mobile device may benefit from using grayscale in order to conserve resources when using battery power. 

RE claim 5, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. However Afonso is silent to assigning a pattern density to each value or sub-range of values. 
	Olson teaches generating an anatomical map that includes biological attributes superimposed upon a geometric model of the anatomical region. With reference to Fig. 5d, user controls can be provided with an overall GUI (560) [0064]. Pane (564) can include an anatomical map. Pane (566) can include additional controls (568) such as controls for transparency/opacity, sliders to assign colors or grayscale values on the 
At the time the invention was made, it would have been obvious before the effective filing date of the claimed invention to Afonso in view of Olson by assigning sub-ranges with a pattern density. Applicant has not disclosed that using a pattern density to define a sub-convention provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with assigning a color or grayscale as further taught by Olson because assigning the values a characteristic would provide a means of visually understanding the values, similarly as patterns. Therefore, it would have been obvious to one of ordinary skill in this art to modify Afonso in view of Olson to obtain the invention as specified in claim 5.

RE claim 11, Afonso teaches further comprising outputting a graphical representation of at least the first LAT sub-map and the second LAT sub-map on a three-dimensional cardiac model.
As shown in Fig. 14a, a geometrical model (120) can be displayed with an overlay of measured EP data [0157]. The legend 238 may indicate the range of values that correspond to the various displayed colors [0158]. As taught in the rationale of claim 1, the sub-ranges are assigned a color. Therefore, the coloring display indicates what range is displayed. However, Afonso is silent to a 3D cardiac model.
three-dimensional model). Pane (566) can include additional controls (568) such as sliders to assign colors or grayscale values on the anatomical map [0063]. As shown in Fig. 5d, the 3D anatomical model is of a heart (said three-dimensional cardiac model). As shown in Fig. 6, an anatomical map can simultaneously display two (or more) biological attributes by blending overlapping maps [0066]. Fig. 6 illustrates the attributes displayed on the anatomical map based on the sliders.
	It would have been obvious before the effective filing date of the claimed invention to display the HD surface maps of Afonso on a 3D anatomical model, as taught by Olson. Afonso teaches obtaining three-dimensional position coordinates of the collected data [0043]. By displaying the information in 3D, it gives the user a different perspective of the information gathered. 

RE claim 15, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. However Afonso is silent to assigning a grayscale to each value or sub-range of values. 
	Olson teaches generating an anatomical map that includes biological attributes superimposed upon a geometric model of the anatomical region. With reference to Fig. 5d, user controls can be provided with an overall GUI (560) [0064]. Pane (564) can comprises grayscale range) on the anatomical map [0063]. As shown in Fig. 6, an anatomical map can simultaneously display two (or more) biological attributes by blending overlapping maps [0066]. 
	It would have been obvious before the effective filing date of the claimed invention to further include assigning grayscale values to the sub-ranges of Afonso, as taught by Olson. It would have been beneficial for the invention of Afonso to be able to assign the sub-ranges with grayscale values as another means of deciphering the values on the anatomical map. Using the grayscale values requires less information for each pixel, therefore using less resources. A mobile device may benefit from using grayscale in order to conserve resources when using battery power. 

RE claim 16, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. However Afonso is silent to assigning a pattern density to each value or sub-range of values. 
	Olson teaches generating an anatomical map that includes biological attributes superimposed upon a geometric model of the anatomical region. With reference to Fig. 5d, user controls can be provided with an overall GUI (560) [0064]. Pane (564) can include an anatomical map. Pane (566) can include additional controls (568) such as controls for transparency/opacity, sliders to assign colors or grayscale values on the anatomical map and the like [0063]. As shown in Fig. 6, an anatomical map can 
At the time the invention was made, it would have been obvious before the effective filing date of the claimed invention to Afonso in view of Olson by assigning sub-ranges with a pattern density. Applicant has not disclosed that using a pattern density to define a sub-convention provides an advantage, is used for a particular purpose, or solves a stated problem. Furthermore, one of ordinary skill in the art, would have expected Applicant's invention to perform equally well with assigning a color or grayscale as further taught by Olson because assigning the values a characteristic would provide a means of visually understanding the values, similarly as patterns. Therefore, it would have been obvious to one of ordinary skill in this art to modify Afonso in view of Olson to obtain the invention as specified in claim 16.

RE claim 17, Afonso teaches further comprising outputting a graphical representation of the plurality of LAT sub-maps on a three-dimensional cardiac model.
As shown in Fig. 14a, a geometrical model (120) can be displayed with an overlay of measured EP data [0157]. The legend 238 may indicate the range of values that correspond to the various displayed colors [0158]. As taught in the rationale of claim 12, the sub-ranges are assigned a color. Therefore, the coloring display indicates what range is displayed. The different colors displayed further refer to the different sub-maps, where each color has a specified position on the anatomical model. However, Afonso is silent to a 3D cardiac model.
three-dimensional model). Pane (566) can include additional controls (568) such as sliders to assign colors or grayscale values on the anatomical map [0063]. As shown in Fig. 5d, the 3D anatomical model is of a heart (said three-dimensional cardiac model). As shown in Fig. 6, an anatomical map can simultaneously display two (or more) biological attributes by blending overlapping maps [0066]. Fig. 6 illustrates the attributes displayed on the anatomical map based on the sliders.
	It would have been obvious before the effective filing date of the claimed invention to display the HD surface maps of Afonso on a 3D anatomical model, as taught by Olson. Afonso teaches obtaining three-dimensional position coordinates of the collected data [0043]. By displaying the information in 3D, it gives the user a different perspective of the information gathered. 

RE claim 18, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Therefore, since the user can define the range, it would have been obvious before the effective filing date of the claimed invention for the user to select a sub-range that covers less than 50% and another sub-range that covers more than 50% of the LAT first LAT sub-range covers less than 50% and the second sub-range covers more than 50%).

RE claim 19, Afonso teaches ECU (100) may be configured to assign each value or sub-range of values an appropriate color (e.g., purple to white). Further, the user could determine the range and/or scale of values that should be displayed in a color [0103]. Therefore, since the user can define the range, it would have been obvious before the effective filing date of the claimed invention for the user to select a sub-range that covers less than 5% and another sub-range that covers more than 95% of the LAT range for their own analysis reasons (said first LAT sub-range covers 5% and the second sub-range covers 95%).

RE claim 21, claim 21 recites similar limitations as claim 17 but in system form. Therefore, the same rationale used for claim 17 is applied.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AFONSO et al. (2013/0274582 A1) in view of FRANCIS et al. (2016/0073913).

RE claim 7, Afonso teaches the displaying data on a scale. However, Afonso fails to teach displaying data on a logarithmic scale. 
Francis teaches a system/method for monitoring activation in a heart [abstract]. Referring to FIG. 6, the variations over time in the signals from the electrodes on the catheter are simply indicated for each position of the probe in the heart [0068]. In this mapping logarithmically) [0068].
It would have been obvious before the effective filing date of the claimed invention to scale the LAT ranges of Afonso logarithmically as taught by Francis because logarithmic conversion enables small signals to be seen as clearly as large signals. This allows the user to see uniform activation wave front as the bars will move sequentially across the 3D representation [Francis: 0068].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE L SAMS whose telephone number is (571)272-7661 and personal fax number is (571)273-7661. The examiner is currently part time and can be reached on Monday-Friday 5:30am-9:30am and sporadically throughout the day.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Kee M. Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHELLE L SAMS/
Primary Examiner, Art Unit 2611
18 January 2022